36 F.3d 1092
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mark Pernell EDLOW, Plaintiff Appellant,v.Edward MURRAY;  James A. Smith, Jr.;  P. A. Terrangi,Defendants Appellees.
No. 94-6443.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994Decided:  September 26, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-92-820-R)
Mark Pernell Edlow, Appellant Pro Se.
Pamela Anne Sargent, Assistant Attorney General, Richmond, Virginia, for Appellees.
Before MURNAGHAN, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.1  Our review of the record and the magistrate judge's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.2  Edlow v. Murray, No. CA-92-820-R (E.D. Va.  Oct. 8, 1993;  Mar. 29, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 The case was decided by a magistrate judge exercising jurisdiction upon consent of the parties under 28 U.S.C.A. Sec. 636(c)(1) (West 1993)


2
 The magistrate judge dismissed Appellant's action pursuant to Fed.R.Civ.P. 12(b)(6).  Where, as in this case, the magistrate judge considered matters outside the pleadings, he should have treated the Rule 12(b)(6) motions as motions for summary judgment.   See Gay v. Wall, 761 F.2d 175, 177 (4th Cir.1985).  Any error was harmless because the Appellant received the necessary notice pursuant to  Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir.1975)